United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1236
Issued: September 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 5, 2014 appellant filed a timely appeal from a March 19, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP) which denied her occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that her back
condition was causally related to factors of her employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the March 19, 2014 decision. The
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision. The Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005). Appellant may submit that evidence to OWCP with a request for reconsideration.

FACTUAL HISTORY
On December 16, 2013 appellant, then a 50-year-old distribution clerk, filed an
occupational disease claim alleging tension and pain in her back left side as a result of walking
back and forth, while loading and pulling packages to the side door. She first became aware of
her condition and realized it resulted from her employment on December 6, 2013. Appellant
stopped work.3
In a December 13, 2013 treatment note, Dr. Bernice Ly, a Board-certified internist, noted
that she treated appellant for chronic low back pain. She recommended that appellant take
ibuprofen for pain control.
Dr. Ly recommended that appellant not work until
December 16, 2013. On December 18, 2013 she noted that appellant was incapacitated from
December 16 to 29, 2013 due to low back pain. Dr. Ly recommended rest and pain medications.
She authorized appellant to return to work full time on December 30, 2013 with restrictions of
lifting up to 10 pounds for five hours a day; standing and walking intermittently for four hours a
day; reaching above the shoulders, twisting, pushing and pulling for four hours a day; and
bending, stooping and kneeling for five hours a day. Dr. Ly anticipated that appellant could
resume full-duty work on February 3, 2014.
By letter dated December 19, 2013, the employing establishment controverted appellant’s
claim contending that she failed to establish causal relationship and fact of injury. The
employing establishment reported that appellant had complained of a work-related accident five
times in the past six years. It noted that she had requested leave but was denied before she filed
an occupational disease claim. The employing establishment stated that the week of
December 6, 2013 appellant worked an average of 6.16 hours a day and that on December 6,
2014 she worked 7.09 hours without requesting additional help or informing her supervisors of
any back problems. It further alleged that the medical documentation failed to show a
correlation between the injury and the condition being work related. The employing
establishment provided statements from Sheryl Yazzie and Mary A. Speck, distribution clerks at
the employing establishment, and Daniel Fuller, appellant’s postmaster, which noted that she
complained of back pain for the past five to seven years and that she never alleged that her
condition was related to her employment. It also provided a December 19, 2013 job offer for a
modified distribution clerk, which appellant refused to accept.4
By letter dated January 3, 2014, OWCP advised appellant that the evidence received was
insufficient to establish her claim. It requested additional evidence to establish that she sustained
a diagnosed condition as a result of her duties as a distribution clerk. OWCP also sent a
development letter to the employing establishment.

3

The record reflects that appellant previously filed an occupational disease claim on January 10, 2006 and two
traumatic injury claims for December 24, 2009 and September 21, 2011 employment injuries.
4

The duties of the modified assignment included boxing mail up to three hours and window clerk duties up to
four hours. Its physical requirements involved standing, walking, reaching above the shoulders, kneeling, bending,
stooping, pushing and pulling, and lifting and carrying up to 10 pounds for four hours per day.

2

On January 7, 2014 the employing establishment responded to OWCP’s development
letter. It did not agree with appellant’s allegations, noting that she failed to notify her
supervisors of any job injury. The employing establishment stated that, although appellant
reported that she continuously walked, stood, and picked up packages all day, workers were
provided with a 10-minute break every 2 hours and a lunch break each day. It noted that all
employees received mandatory classes on proper lifting techniques and that equipment was
provided for heavy and/or multiple packages. The employing establishment provided statements
by appellant’s postmaster and a human resource specialist challenging appellant’s claim. It also
provided a description of duties for a sales or distribution associate.
In a handwritten January 21, 2014 report, Dr. Ly stated that she was appellant’s primary
care provider. She examined her on December 18, 2013 for exacerbation of low back pain with
radicular symptoms to the left leg suggestive of a neuropathy. Dr. Ly opined that this
exacerbation was work related during one of the busiest times of the year at the employing
establishment. During her January 15, 2014 examination, appellant’s condition had worsened.
When Dr. Ly examined her again on January 21, 2014 her symptoms had improved after
complete rest from work for six days. She opined that appellant’s low back pain exacerbation
and neuropathy were work related. In a duty status report, Dr. Ly stated that appellant could not
work until she was reevaluated on February 10, 2014.
In February 10 and March 1, 2014 duty status reports, Dr. Ly noted that appellant worked
as a sales distribution clerk. She stated that appellant’s pain on the left side of her back and left
leg had improved. Dr. Ly diagnosed low back pain exacerbation. She advised appellant to
resume work part time on February 10, 2014 with restrictions.
In a February 24, 2014 handwritten report, Dr. Ly stated that she had treated appellant for
the past 2½ months for a low back strain that she incurred at work. She opined that appellant’s
duties at work worsened her low back strain. Dr. Ly reported that work restrictions were
recommended on December 18, 2013 but were not followed, which led to complete rest from
work on January 15, 2014. She explained that appellant’s prognosis for recovery was excellent
as long as appellant followed a gradual return to work.
On February 25, 2014 appellant stated that she received medical treatment from
December 13, 2013 to February 24, 2014, including a February 20, 2014 magnetic resonance
imaging (MRI) scan and steroid injections. She described her symptoms as lower back and hip
pain, an inability to stand for long periods of time, limited strength and movement and inability
to stoop. Appellant described the pain as chronic right side pain from the bottom of her heel
with neuropathy pain, numbness and tingling that radiated into her right thigh. She explained
that she was still under medical care for a work-related injury that occurred six to seven years
ago at her employing establishment. Appellant stated that because of the heavy volume of work
required in December she experienced stress to the left side of her body, which carried a lot of
her weight. She noted that she attempted to resume light duty on December 30, 2014 based on
her physician’s recommendations but full duty was imposed on her. Appellant alleged that this
work caused more injury and time off without pay from January 11 to February 25, 2014. She
stated that she received steroid injections. Appellant provided a description of her employment
duties.

3

In a February 28, 2014 handwritten report, Dr. Ly stated that appellant’s low back
exacerbation had continued to improve. She authorized appellant to return to work part time on
March 3, 2014 with restrictions of lifting and carrying up to five pounds, sitting or standing up to
90 minutes before taking a break, and walking, kneeling or bending up to 90 minutes before
taking a break.
In a decision dated March 19, 2014, OWCP denied appellant’s occupational disease
claim. It accepted that appellant worked as a distribution clerk, but denied her claim finding
insufficient medical evidence to establish that her low back condition was causally related to her
employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence5 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.6 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.9
ANALYSIS
Appellant alleged that she sustained a low back condition as a result of her repetitive
duties as a distribution clerk. OWCP accepted that she worked as a distribution clerk and was
diagnosed with low back strain. It denied appellant’s claim, finding insufficient medical
evidence to establish that her back condition was causally related to factors of her employment.

5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

6

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
7

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

8

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

4

Appellant submitted various reports by Dr. Ly, who initially treated appellant on
December 13, 2013 for low back pain and recommended that she not return to work. In duty
status reports dated February 10 and March 1, 2014, Dr. Ly noted that appellant worked as a
sales distribution clerk and provided work restrictions. In handwritten reports dated January 21
to February 28, 2014, she stated that she had treated appellant for a low back strain that occurred
at work. Dr. Ly opined that appellant’s duties at work worsened her low back strain. She
reported that she recommended work restrictions on December 18, 2013 but they were not
followed. Dr. Ly recommended that appellant return to work part time on March 3, 2014 with
restrictions.
The Board notes that Dr. Ly provided a medical diagnosis and an opinion that appellant’s
low back was related to her duties at work. Dr. Ly did not, however, provide adequate
explanation of how appellant’s specific duties as a distribution clerk caused or contributed to her
back condition. She did not provide a factual history that described appellant’s employment
duties with details of the repetitive duties or lifting appellant was required to perform. The
Board has found that rationalized medical opinion evidence must relate specific employment
factors identified by the claimant to the claimant’s condition, with stated reasons by a
physician.10 The Board also notes that a physician’s opinion must be based upon a complete
factual and medical background. Dr. Ly did not provide sufficient medical opinion which
discussed appellant’s prior back injuries and her medical condition prior to December 2013.11
Although she generally attributed appellant’s back condition to her duties, the mere fact that
78work activities may produce symptoms revelatory of an underlying condition does not raise an
inference of an employment relation. Such a relationship must be shown by rationalized medical
evidence of a causal relation based upon a specific and accurate history of employment
conditions which are alleged to have caused or exacerbated a disabling condition.12 Dr. Ly has
failed to provide a rationalized medical opinion in this case and her reports are insufficient to
establish appellant’s claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her low
back condition was causally related to factors of her employment.

10

L.F., Docket No. 10-2287 (issued July 6, 2011); Solomon Polen, 51 ECAB 341 (2000).

11

Supra note 9.

12

Patricia J. Bolleter, 40 ECAB 373 (1988).

5

ORDER
IT IS HEREBY ORDERED THAT the March 19, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 10, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

